Citation Nr: 1609110	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected schizophrenia, currently evaluated as 10 percent disabling prior to February 12, 2012 and 70 percent disabling thereafter. 

2.  Entitlement to an effective date earlier than December 13, 2004 for the grant of service connection for schizophrenia.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and J.E. 

ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C.  The rating decision granted service connection for schizophrenia and assigned a 10 percent rating, effective December 13, 2004.  A June 2015 rating decision increased the Veteran's disability rating to 70 percent, effective February 16, 2012.  The Veteran has perfected an appeal as to the issues of entitlement to a higher rating and an earlier effective date.    

The Veteran testified before the undersigned Veterans Law Judge in January 2016.  A transcript of this hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's original service connection claim for nerves and mental problem was denied in November 1978.  

2.  A January 2000 rating decision found that no new and material evidence was submitted to reopen the service connection claim for psychosis.  The Veteran was notified of the rating decision and his appellate rights in January 2000.  He did not submit a notice of disagreement to this rating decision nor was new and material evidence received within one year.  

3.  VA received the Veteran's claim to reopen on December 13, 2004.    

4.  In February 2008, the Board indicated that the January 2000 rating decision was final.  

5.  Service connection for schizophrenia was granted in an April 2010 rating decision, effective December 13, 2004 - the date the petition to reopen the service connection claim for a psychiatric disorder was received.    

6.  Since December 13, 2004, the Veteran's schizophrenia has been manifested by suicidal thoughts, delusions and hallucinations, intermittent inability to perform activities of daily living, impaired judgment and thinking, and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The January 2000 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).   

2.  The criteria for the assignment of an earlier effective date have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).
  
3.  Effective December 13, 2004, the criteria for a 100 percent rating for schizophrenia have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9210 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for Grant of Service Connection for Schizophrenia 

In regards to the issue of an earlier effective date for schizophrenia, the application of the law to the undisputed facts is dispositive; thus no discussion of VA's duty to notify and assist is necessary as to this claim.  Mason v. Principi, 16 Vet. App. 129 (2002).

By way of background, the issue of whether new and material evidence had been submitted to reopen a service connection claim for psychiatric disorder was before the Board in February 2008.  The issue was remanded, and the RO eventually granted service connection for schizophrenia in April 2010 and assigned an effective date of December 13, 2004.  The Veteran disagreed with the assigned effective date.     

The Veteran maintains that an earlier effective date is warranted for the grant of service connection because her schizophrenia began in service.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For reopened claims, the effective date shall be the date of receipt of the reopened claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

Here, the Veteran was originally denied service connection for nerves and a mental problem in November 1978.  The RO then issued subsequent rating decisions, including a January 2000 rating decision, finding that new and material evidence had not been submitted to reopen the claim.  

The January 2000 rating decision is final.  The Veteran did not submit a notice of disagreement nor was new and material evidence received within one year of the rating decision.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  No relevant service treatment or personnel record has been received since the January 2000 rating decision.  38 C.F.R. § 3.156(c).  
  
It is also significant that in a February 2008 Board remand regarding the issue of whether new and material evidence had been submitted to reopen the service connection claim, the Board essentially determined that the January 2000 rating decision became final.  The Board further concluded that there was no ground to consider the claim on a de novo basis after the January 2000 denial of the petition to reopen.  Although there is no specific "finding of fact" or "conclusion of law" in the February 2008 Board remand reflecting the Board's determination that the January 2000 rating decision became final, there is no statutory or regulatory requirement that the Board needed to do so.  Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001).     

Under the doctrine of law of the case, questions settled on a former appeal of the same case are no longer open for review.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993).  The "law of the case" doctrine operates to preclude reconsideration of identical issues."  Johnson v. Brown, 7 Vet.App. 25, 26 (1994).  As such, judicial bodies will not generally review or reconsider issues that already have been decided in a previous appeal.  See McCall v. Brown, 6 Vet. App. 215 (1994) (citing Kori Corp. v. Wilco Marsh Buggies & Draglines, 761 F.2d 649, 657 (Fed. Cir. 1985); Browder.  In light of the foregoing, under the law of the case doctrine, the January 2000 rating decision denying the Veteran's petition to reopen is final.  

Pursuant to applicable statutes, regulations and case law, the Veteran's prior service connection claim for psychiatric disorder and the subsequent petitions to reopen cannot serve as the basis of the effective date for the grant of service connection as the January 2000 claim was final.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  See also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).

Moreover, VA received no communication from the Veteran since the final January 2000 rating decision until December 2004.  VA received the Veteran's petition to reopen on December 13, 2004.  There is no communication dated after January 2000 and prior to December 13, 2004 that can be construed as a petition to reopen.  Additionally, the Veteran has not asserted that the January 2000 rating decision was clearly and unmistakably erroneous.   

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Given that the January 2000 rating decision is final, the RO has assigned the earliest possible effective date for the grant of service connection for schizophrenia.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.    

Higher Initial Rating for Schizophrenia 

By way of background, an April 2010 rating decision granted service connection for schizophrenia and assigned a 10 percent rating, effective December 13, 2004.  A June 2015 rating decision increased the Veteran's disability rating to 70 percent, effective February 16, 2012.  The Veteran contends that she is entitled to a higher rating as her psychiatric symptoms have been more severe than the currently assigned ratings.  In this decision, the Board grants entitlement to a 100 percent schedular rating for the entirety of the appeal.  

Acquired psychiatric disorders are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2015).  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
       
The Veteran was afforded several VA examinations during the course of the appeal.  In February 2012, the examination report revealed that the Veteran experienced persistent delusions and hallucinations several times per week, intermittent inability to perform activities of daily living, suicidal ideations, inability to establish and maintain effective relationships, disturbances of mood and motivation, and chronic sleep impairment.  The May 2012 VA examination report revealed that the Veteran
Had difficulty in understanding complex commands, impaired judgment and abstract thinking, gross impairment in thought processes and communication, grossly inappropriate behavior, intermittently illogical speech, and neglect of personal appearance.  The examiner further stated that the Veteran had "significant problems with employment and social functioning" and that these symptoms have lasted for more than 30 years.     

A November 2014 VA examination report noted that the Veteran had suicidal thoughts and that she saw "visions" at night.  The examiner noted that she had "significant" psychotic symptoms that included memory loss, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living.  

The claims file includes several years of psychiatric treatment records and numerous psychiatric hospitalizations.  Treatment records reveal psychiatric hospitalizations in June 2010, December 2013, and August 2015.  Hospitalization records from June 2010 note that the Veteran was "very paranoid," delusional, and was a danger to herself and others.  See June 2010 private hospitalization record.  It was further noted that she was "extremely psychotic" and that she had "paranoid delusions."  She had a GAF score of 15 and was noted to have "severe" psychosis.  December 2013 VA treatment records reveal that she was again hospitalized for manic, delusional, psychotic, and anxious behavior.  Hospitalization records from 2015 also revealed that the Veteran laughed inappropriately, spoke in a rambling manner, and that she heard voices.  It was also noted that her thoughts were disorganized and incoherent.   

During the January 2016 hearing, the Veteran testified that she continues to hear noises at night and sees people who are not there.  She also described her symptoms to include impulse control, as well as difficulty remembering the names of close relatives and where she is at times.  The Veteran further testified that she cannot work due to her schizophrenia and that she has not been able to maintain a job for a significant amount of time.  A friend testified that the Veteran falsely accuses people of taking things from her house.  The friend described an episode where the Veteran caused disturbances at church and he noted that she has difficulties with activities of daily living, including cleaning and cooking.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that her psychiatric disability most closely approximates the criteria for a 100 percent rating throughout the appeal.  A 100 percent rating is warranted when the Veteran has total occupational and social impairment due to such symptoms as persistent hallucinations, intermittent ability to perform activities of daily living, and grossly inappropriate behavior.  Here, the February 2012, May 2012, and November 2014 VA examination reports, along with her hospitalization records, reveal repeated notations of persistent hallucinations, intermittent ability to perform activities of daily living, and grossly inappropriate behavior.  

Although the February 2010 VA examination report, along with some treatment records, do not demonstrate such severe psychotic behavior at all times, the Board finds that the Veteran's overall disability picture more closely resembles a 100 percent rating throughout the appeal due to the repeated medical findings of persistent delusions and hallucinations, inappropriate behavior, and suicidal thoughts.  Moreover, it is important to note that the May 2012 VA examiner stated that the Veteran had "significant" and "severe" symptoms and that her symptoms have lasted more than 30 years.  As such, the Board finds that after resolving reasonable doubt in favor of the Veteran, her disability picture more closely approximates a 100 percent rating for the entirety of the appeal.  
Additional Considerations 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  38 C.F.R. § 4.16 states that total disability ratings for compensation may be assigned, where the schedular rating is less than total . . ."  Here, the Veteran's only service-connected disability is schizophrenia and the Board has assigned a 100 percent schedular rating for schizophrenia for the entirety of the appeal.  As such, the issue of entitlement to TDIU is moot.  38 C.F.R. § 4.16.       

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  As the Board is granting a 100 percent rating for her sole service-connected disability, the issue of entitlement to an extraschedular evaluation is moot.


ORDER

An effective date earlier than December 13, 2004 for the grant of service connection for schizophrenia is denied.  

Effective December 13, 2004, a schedular rating of 100 percent for service-connected schizophrenia is granted, subject to the applicable criteria governing the payment of monetary benefits.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


